Title: Louisa Catherine Johnson to John Quincy Adams, 30 September 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Septbr: 30th 1796
          
          After waiting with extreme anxiety I recieved my friend your very short letter of the 12th Inst which afforded me both pleasure and pain: it has realized an apprehension I had lately entertained, I knew not why of your having erroneously supposed me dazzled with what you stile rank. Permit to say that having always been taught to consider domestic happiness alone permanent I am and sincerely hoped to have remained a stranger to pomp.
          I have hitherto from a point of delicacy declined mentioning your public situation at least my opinion of it lest you might have considered it as offering the guidance of my weak judgement and next that you might not in any degree have been biassed through your much valued esteem for me. Yet have I frequently wished to persuade you to relinquish every station that detained you from your friends and Country.
          True my Sex is esteemed fond of parade so that you may probably be inclined to doubt the truth of this assersion if such are your sentiments allow me however anxiously to await your return to America where I shall be happy to prove that you and not your rank engross my every wish.
          
          Now suffer me to offer you my most affectionate thanks for your candor in indulging me with an opportunity of an eclaicissement so requisite to our mutual happiness.
          Respecting the dangers incident to my Voyage many of which you wish me to suppose inevitable, many more as possible you advise me to weigh well the matter which I am to do by contemplating the dark side (pleasing admonition) however I have availed myself of it and painted the scene gloomy as possible. but with you at the head find every idea of danger vanish.
          Be assured I shall always be ready to return with you to private life and no fortune nor shall I need a previous preparation to induce me to consider rank itself an object of no consequence
          Convinced of your affection and in the constant hope of soon hearing from you I with pleasure subscribe myself your tenderly attached
          
            Louisa C. Johnson
          
        